internal_revenue_service department of the treasury index no washington dc person to contact telephone number refer reply to cc dom p si plr-113040-99 date date number release date legend date husband wife date date date date date husband’s trust son daughter date date date wife’s trust date grandchild grandchild grandchild date date court dear we received the date letter and later submissions requesting a ruling on the application of the generation-skipping_transfer gst tax provisions of chapter of the internal_revenue_code to a construction of a_trust this letter responds to that request the facts and representations submitted are as follows on date husband and wife created a revocable_trust trust this trust was amended by a complete restatement on date the trust was further amended on date sec_3 and the amendment on date provided in part that husband and wife completely surrendered their right to alter amend modify or revoke the trust except as the rights pertain to the portion of trust originally contributed by him or her pursuant to this amendment husband surrendered the right to alter amend modify or revoke that portion of trust originally contributed by wife wife’s trust and wife surrendered the right to alter amend modify or revoke the portion of trust originally contributed by husband husband’s trust husband’s trust and wife’s trust are herein collectively referred to as trust but the trust remained revocable by husband and wife with respect to their pro_rata share husband died on date at which time husband’s trust became irrevocable article first of trust as amended provides that while both husband and wife are living the net_income is to be paid to the following individuals husband - wife - son - daughter article second of trust as amended provides that upon the death of either husband or wife his or her share of income shall be added equally to the shares of son and daughter article third of trust as amended provides that if either son or daughter dies leaving children surviving him or her the share of income which such deceased child was entitled to receive shall be distributed as follows to the surviving_spouse if any of such deceased child for the lifetime of such spouse or until termination of trust and the rest to the surviving child or children of such deceased child share and share alike for their respective lives or until the termination of trust trust further provides that upon the death of either child leaving no surviving child the share of income which such deceased child was entitled to receive shall be added equally to the shares of the survivor or survivors of the beneficiaries named in article first article fourth of trust as amended provides that trust shall continue during the lives of husband wife son and daughter and the survivor thereof and for a period of years after the death of the last survivor of them trust further provides that at the expiration of the 21-year period following the death of the last survivor trust shall terminate and the principal and any undistributed_income will be distributed to the person receiving the income thereof as provided in section third of trust on date wife amended trust to provide that on the death of son leaving his wife surviving him all trust income which would have been paid to him if he were living shall be paid to his wife for her life and during her lifetime no part of such income shall be paid to the child or children of son who are living from time to time that amendment further provided that living issue of any deceased child of son shall receive by right of representation the share of income to which his or their parent would have been entitled if living any child or issue of son living at the termination of trust shall be entitled to participate in the distribution of trust property in proportion to the shares of trust income to which they were entitled immediately prior to such termination that amendment specifically provided that it would have no effect on any rights of daughter her spouse or children as such rights were defined in trust wife further amended trust on date to provide that a portion of trust will be designated as wife’s trust and it shall comprise whatever assets identical with or proceeds of or otherwise fairly attributable to the real_estate stocks and bonds initially contributed to trust by her wife died on date at which time wife’s trust became irrevocable the subject of the ruling_request is the share of husband’s trust and the share of wife’s trust for the benefit of daughter daughter died on date survived by three children grandchild grandchild and grandchild after daughter’s death her share of trust income was payable to her three children husband and wife’s grandchildren grandchild died on date with surviving children trust is silent as to the disposition of trust income when a child of husband and wife dies leaving surviving children and one of those children subsequently dies thus there is an ambiguity in trust as to whether grandchild 1's portion of trust income is payable to daughter’s two surviving children or payable to the children of grandchild in order to resolve this issue a petition was filed in court requesting an order construing this trust on date court issued an order which provides that subject_to the receipt of a favorable ruling from the service trust is interpreted to provide for the distribution of income otherwise payable to a deceased child of daughter to such child’s descendants per stirpes trust was irrevocable prior to date and it is represented that there have been no additions actual or constructive to trust since that date a ruling is requested that the court’s order interpreting trust will not cause trust to become subject_to the gst tax sec_2601 of the internal_revenue_code imposes a tax on every generation-skipping_transfer made by the transferor to a skip-person sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that the tax does not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date the rule_of the preceding sentence does not apply to a pro_rata portion of any generation-skipping_transfer under an irrevocable_trust if additions are made to the trust after date sec_26_2611-1 provides that a generation-skipping_transfer is an event that is either a direct_skip a taxable_distribution or a taxable_termination the determination as to whether an event is a generation-skipping_transfer is made by reference to the most recent transfer subject_to the estate or gift_tax sec_2612 defines the term direct_skip to mean a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_2613 defines the term skip_person to mean - - a natural_person assigned to a generation that is two or more generations below the generation assignment of the transferor or a_trust - - a if all interests in such trust are held by skip persons or b if - - i there is no person holding an interest in the trust and ii at no time after such transfer may a distribution including distributions on termination be made from such trust to a non-skip_person a modification of a generation-skipping_trust that is otherwise exempt from the gst tax provisions will generally result in a loss of its grandfathered status if the modification changes the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust we have examined the court order declaring the rights of the beneficiaries of trust and we believe that the court’s order is consistent with applicable state law as it would be interpreted by the highest court of the state see 387_us_456 accordingly the judgment of the court resolving the ambiguity with respect to the trust terms does not result in any change to the quality value or timing of any powers beneficial interests rights or expectancies originally provided for under the terms of the trust except as specifically ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or under any other provision of the code this ruling is based on the facts and applicable law in effect on the date of this letter if there is a change in material fact or law local or federal before the transactions considered in this ruling take effect the ruling will have no force or effect if the taxpayer is in doubt whether there has been a change in material fact or law a request for reconsideration of this ruling should be submitted to this office this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely james c gibbons james c gibbons assistant to the chief branch badge 50-14362r office of the assistant chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes
